Citation Nr: 1738240	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 1941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1992 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2013, the Veteran requested a Board videoconference hearing, and a hearing was scheduled for October 2016.  The Veteran failed to appear at the hearing and did not provide good cause for his absence.  Thus, the Board hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704 (d)(2016).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2008 rating decision declined to reopen the Veteran's claim for service connection for a low back disability.  The Veteran was notified of his rights, but he did not submit a notice of disagreement or new and material evidence within one year.

2.  The evidence received since the November 2008 rating decision was not previously submitted, is material to the reason for the previous denial, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a low back disability.

3.  The Veteran's currently diagnosed sleep apnea manifested after service and is not attributable to any aspect of active service.

4.  The record does not establish a current diagnosed mental health disorder or signs and symptoms of a current mental health disorder including PTSD.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision which denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service-connection for PTSD are not met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board recognizes that the Veteran has not been afforded VA examinations for sleep apnea or PTSD.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).   VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

With respect to the Veteran's service connection claim for sleep apnea, the Board finds that the standards of McClendon are not met in this case.  As discussed in detail below, the evidence of record fails to show that the Veteran was ever diagnosed or suffered from symptoms of sleep apnea during service, or that an event, injury, or disease related to the Veteran's sleep apnea occurred during his active duty service.  Thus, the Board finds that a VA examination for sleep apnea is not warranted.

The Board also finds that the standards of McClendon are not met for the Veteran's claim to service connection for PTSD, as there is no lay or medical evidence suggesting a past or present diagnosis of PTSD.

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to this law need be undertaken on the Veteran's behalf.

II. New and Material Evidence

The Veteran claims that he has a low back disability which incurred in or is otherwise related to his active service.

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).  A decision also does not become final if the Veteran submits new and material evidence within one year.  38 C.F.R. § 3.156 (b)(2016). 

The Veteran's initial claim for service connection for a low back disability was first denied in a May 2008 RO rating decision.  The RO denied the Veteran's claim, in part, because of insufficient evidence that the Veteran had a current low back disability.  In May 2008, the RO received the Veteran's service treatment records (STR) and decided to reconsider the case, but denied the claim in a November 2008 rating decision, due to the lack of new and material evidence.  The Veteran did not appeal this decision by submitting a timely NOD or other indication of disagreement or submit new and material evidence within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claim of entitlement to service connection for a low back disability may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Board finds that new and material evidence is of record.  Since the time of the November 2008 rating decision, evidence of a current low back condition has been established through VA treatment records.  These VA treatment records were not in the file or considered at the time of the November 2008 rating decision.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between the Veteran's current low back disability and his service.  The evidence is new and material.

Having reopened the claim, the Board finds that additional development is necessary, and will be discussed in greater detail below.

III.  Legal Criteria for Service Connection

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, a psychosis is considered chronic under section 3.309, but PTSD is not considered a psychosis.  38 C.F.R. § 3.384 (2016).   

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53 (1990).

A.  Sleep Apnea

In July 2010, the Veteran applied for service connection for sleep apnea.  

The Veteran was diagnosed with sleep apnea in March 2010 VA treatment records, thereby satisfying the first element of service connection by having a current disability.  

The Veteran's STR's do not mention sleep apnea or any other issues regarding the Veteran's sleeping patterns.  On his May 1994 separation exam, the Veteran stated that he did not have any trouble sleeping.

Contentions of periods of apnea and snoring first appear in the Veteran's VA treatment records in June 2008.

The Veteran has not provided any lay statements or medical evidence suggesting that his current sleep apnea is related to his active duty service.  

Because there is no evidence of record suggesting that the Veteran's sleep apnea is related to his active service, the Veteran has not met the criteria necessary to establish service connection.  Though the Veteran has a current diagnosis of sleep apnea, there is no probative and credible evidence in his record to suggest that this disability manifested in service, or is causally or etiologically related to his service.
As cited above, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

In July 2010, the Veteran applied for service connection for PTSD. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.   Hereafter, the Board will consider signs, symptoms, and diagnosis of any acquired psychiatric disorder but will refer to it as the claimed PTSD. 

Service connection for PTSD requires medical evidence diagnosing the disorder; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experienced a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  When a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with DSM-5.  38 C.F.R. 
§ 4.125(a); see 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  The regulation changes regarding the release of the DSM-5 do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

The Veteran's medical records do not show a diagnosis of PTSD or any acquired psychiatric disorder. The Veteran's STR's do not reflect any findings or complaints of PTSD.  Additionally, no psychiatric disability was found at the time of the Veteran's separation examination in May 1994.  A PTSD diagnosis is also absent in the Veteran's VA treatment records.  In fact, in June 2013, the Veteran had a negative screening for PTSD.

Although the Veteran filed a claim for PTSD and is competent to report certain events in service, he has not reported experiencing any signs and symptoms of a mental health disability during the period of the appeal nor has he identified any competent clinical treatment or diagnosis of a current mental health disorder.  

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran has not reported any current signs or symptoms, and the diagnosis of a mental health disorder is a complex medical matter requiring training and expertise that the Veteran does not possess.   Therefore, the first element of service connection is not met.  

Even assuming, without deciding, that the Veteran has a diagnosis of PTSD, he has not reported any in-service stressor, nor has an in-service stressor been corroborated by service records or by other credible supporting evidence.  

In November 2010, the RO made a formal finding that there was a lack of information to verify the Veteran's claimed stressor.  Here, the Veteran has yet to respond to VA's requested letter, dated October 19, 2010, for information regarding a stressor.

As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In this instance, the Veteran should have aided in the development of his claim by describing his in-service stressors.  In fact, in October 2010, VA informed him of the types of evidence he needed to submit in order to substantiate his claim.  By simply saying nothing regarding his PTSD claim and providing zero information about his in-service stressor, VA was unable to recognize the occurrence of any in-service stressors.  

The Veteran has had a number of opportunities to provide more details concerning an in-service stressor, but has not done so.  At this juncture, then, there is no verified or verifiable in-service stressful experience to support a diagnosis of PTSD, and no basis for undertaking any further development on this element of the claim.

Accordingly, notwithstanding the Veteran's assertions, the competent evidence weighs against a finding that the Veteran's claimed PTSD is linked to his active service.  Hence, the preponderance of the evidence is against the claim. The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

As new and material evidence has been received, and to this extent only, the claim for service connection for a low back disability is reopened. 

Service connection for sleep apnea is denied.

Service connection for PTSD is denied.


REMAND

The Veteran contends he is entitled to service connection for a low back disability, and entitlement to TDIU.

In August 1993, the Veteran was diagnosed with spondylolisthesis after injuring himself while running.  The Veteran also noted that he had recurrent back pain on his May 1994 separation examination. 

June 2011 VA diagnostic testing revealed degenerative discogenic disease, and September 2011 VA treatment records report that the Veteran stated that his low back pain was chronic since service.  

The Veteran has not yet attended a VA examination.  The Veteran was scheduled for a VA contract examination in September 2013, but he did not show up to the appointment.  The record does not reflect that the Veteran was provided notice of this appointment.  As noted above, VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Since the claims file contains lay and medical evidence of a current back disability, an in-service incurrence, and an indication that the disability may be related to service, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the low back disability currently on appeal.  McClendon, 20 Vet. App. at 86.

Additionally, September 2011 VA treatment records reflect that the Veteran reported being unemployed for five years due to his back pain.  Therefore, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any updated VA treatment records with the file.

2. Schedule the Veteran for a VA orthopedic examination of the back.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the service treatment records and VA treatment records.

The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that a current low back disability is caused, aggravated or otherwise attributable to any disease or injury in service including whether the treatment encounters in service represent the onset of a chronic back disability with a continuity of symptoms after service.

The examiner's attention is directed to August 1993 STR's, which document a diagnosis of spondylolisthesis.  In addition, June 2011 VA diagnostic testing revealed degenerative discogenic disease, and September 2011 VA treatment records report that the Veteran stated that his low back pain has been chronic since service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


